3 Ill. App.2d 118 (1954)
120 N.E.2d 576
Samuel S. Berger et al., Appellees,
v.
Abraham Kosden et al., Appellants. Samuel S. Berger, Appellee,
v.
2733 Spaulding Corporation et al., Appellants.
Gen. Nos. 46,286, 46,287.
Illinois Appellate Court.
Opinion filed June 22, 1954.
Released for publication July 9, 1954.
Morris A. Haft, for appellants.
Harry J. Myerson, Louis L. Cohen, and Arnold I. Shure, for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE SCHWARTZ.
Orders affirmed.
Not to be published in full.